Howell, Judge,
delivered the opinion of the court:
The facts and circumstances in these two cases are identical with those in the case of Joseph H. Beuttas et al., No. 47866, with the exception of the date of execution of the contracts, the location of the particular projects, and the amount of additional costs sought to be recovered.
What we have said with reference to the above case applies equally to these two cases and accordingly, the defendant’s demurrer in each case is overruled.
It is so ordered.
MaddeN, Judge; Whitaker, Judge] Littleton, Judges and Jones, Chief Justice, concur.